                                          Case 3:17-cv-05339-JST Document 171 Filed 07/18/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHRISTOPHER WROTH, et al.,                       Case No. 17-cv-05339-JST
                                   8                   Plaintiffs,
                                                                                          JUDGMENT
                                   9             v.

                                  10     CITY OF ROHNERT PARK, et al.,                    Re: Dkt. No. 158
                                  11                   Defendants.

                                  12          A jury trial having been commenced on June 3, 2019, and the jury having rendered its
Northern District of California
 United States District Court




                                  13   verdict on June 20, 2019,

                                  14          IT IS SO ORDERED AND ADJUDGED that, consistent with the jury’s verdict (Docket

                                  15   158), judgment is entered in favor of Plaintiffs Christopher Wroth and Marni Wroth against

                                  16   Defendants, City of Rohnert Park. Consistent with the Court’s order granting in part summary

                                  17   judgment (Docket 78), judgment is entered in favor of Defendants David Sittig-Wattson, Sean

                                  18   Huot, Matt Huot, Mike Werle, and Eric Matzen.

                                  19

                                  20

                                  21   Dated: July 18, 2019                            ______________________________________
                                                                                                    JON S. TIGAR
                                  22                                                          United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
